COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Lynne M. Jurek v. Jeffrey S. Shannon II

Appellate case number:   01-15-00092-CV

Trial court case number: 2012-38540

Trial court:             312th District Court of Harris County

         Appellant’s “Motion to Voluntary Dismiss Appeal” [sic] is DENIED, without prejudice
to refiling. The certificate of service is not compliant with Texas Rule of Appellate Procedure
9.5 and lists a document other than a motion to dismiss as the document served. See TEX. R.
APP. P. 9.5.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: June 2, 2015